Exhibit 10.1

Avid Technology, Inc.

Incentive Stock Option Grant

Terms and Conditions

 

1.            Grant of Option. Avid Technology, Inc., a Delaware corporation
(the “Company”), has granted to the Optionee identified in the attached Notice
of Stock Option Grant (the “Notice”) an option pursuant to the Company’s Stock
Plan identified in the Notice (the “Plan”) to purchase a total number of shares
as identified in the Notice (the “Shares”) of common stock, $0.01 par value per
share, of the Company (“Common Stock”) at the price per share and subject to the
terms and conditions set forth herein and in the Notice and the Plan.

It is intended that the option evidenced hereby shall be an incentive stock
option as defined in Section 422 of the Internal Revenue Code of 1986, as
amended, and any regulations promulgated thereunder (the “Code”). Except as
otherwise indicated by the context, the term “Optionee,” as used in this option,
shall be deemed to include any person who acquires the right to exercise this
option validly under its terms. Except where the context otherwise requires, the
term “Company” shall include any of the Company’s present or future parent or
subsidiary corporations as defined in Sections 424(e) and 424(f) of the Code.

2.            Vesting Schedule. Except as otherwise provided herein, this option
may be exercised in whole or in part prior to the tenth anniversary (the “Final
Exercise Date”) of the date of grant as indicated in the Notice (the “Grant
Date”), subject to the vesting schedule provided in the Notice. The right of
exercise shall be cumulative so that to the extent the option is not exercised
in any period to the maximum extent permissible it shall continue to be
exercisable, in whole or in part, with respect to all Shares for which it is
vested until the earlier of the Final Exercise Date or the termination of this
option under Section 3 hereof or the Plan.

3.

Exercise of Option.

(a)          Form of Exercise. Each election to exercise this option shall be in
a manner as determined by the Company from time to time and shall be accompanied
by payment in full in accordance with Section 4 below. The Optionee may purchase
less than the number of shares covered hereby, provided that no partial exercise
of this option may be for any fractional share or for fewer than ten whole
shares.

(b)          Continuous Relationship with the Company Required. Except as
otherwise provided in this Section 3, this option may not be exercised unless
the Optionee, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an employee, officer or director of, or
consultant or advisor to, the Company (an “Eligible Optionee”).

(c)          Termination of Relationship with the Company. If the Optionee
ceases to be an Eligible Optionee for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
three months after such cessation (but in no event after the Final Exercise
Date), provided that this option shall be exercisable only to the extent

 

 

 

- 1 -

 

--------------------------------------------------------------------------------



that the Optionee was entitled to exercise this option on the date of such
cessation. Notwithstanding anything contrary in paragraphs 3(c) and 3(d) herein,
if the Optionee, prior to the Final Exercise Date, violates (as determined by
the Company in its sole discretion) the non-competition, non-solicitation or
confidentiality provisions of any employment contract, confidentiality and
nondisclosure agreement or other similar agreement between the Optionee and the
Company, the right to exercise this option shall terminate immediately upon such
violation.

(d)          Exercise Period Upon Retirement, Death or Disability. If the
Optionee retires, dies or becomes disabled (within the meaning of
Section 22(e)(3) of the Code) prior to the Final Exercise Date while he or she
is an Eligible Optionee and the Company has not terminated such relationship for
“cause” as specified in paragraph (e) below, this option shall be exercisable,
within the period of one year following the date of retirement, death or
disability of the Optionee, by the Optionee (or in the case of death by an
authorized transferee), provided that this option shall be exercisable only to
the extent that this option was exercisable by the Optionee on the date of his
or her retirement, death or disability, and further provided that this option
shall not be exercisable after the Final Exercise Date. For purposes of this
Section 3, “retirement” shall mean the cessation of employment with the Company
for any reason other than “cause” as specified in paragraph (e) below, by an
Optionee who is at least 60 years of age and who has been employed continuously
by the Company for the seven years immediately preceding the date of cessation
of employment.

(e)          Discharge for Cause. If the Optionee, prior to the Final Exercise
Date, is discharged by the Company for “cause” (as defined below), the right to
exercise this option shall terminate immediately upon the effective date of such
discharge. “Cause” shall mean willful misconduct by the Optionee or willful
failure by the Optionee to perform his or her responsibilities to the Company
(including, without limitation, breach by the Optionee of any provision of any
employment, consulting, advisory, nondisclosure, non-competition or other
similar agreement between the Optionee and the Company), as determined by the
Company, which determination shall be conclusive. The Optionee shall be
considered to have been discharged for “Cause” if the Company determines, within
30 days after the Optionee’s resignation, that discharge for cause was
warranted.

4.            Payment of Purchase Price. Common Stock purchased upon the
exercise of this option shall be paid for as follows:

 

(a)

in cash or by check, payable to the order of the Company;

(b)          with the prior consent of the Company (which may be withheld in its
sole discretion, by (i) delivery of an irrevocable and unconditional undertaking
by a creditworthy broker to deliver promptly to the Company sufficient funds to
pay the exercise price and any required tax withholding or (ii) delivery by the
Optionee to the Company of a copy of irrevocable and unconditional instructions
to a creditworthy broker to deliver promptly to the Company cash or a check
sufficient to pay the exercise price and any required tax withholding;

(c)          if the Common Stock is registered under the Securities Exchange Act
of 1934, by delivery of shares of Common Stock owned by the Optionee valued at
their fair market value

 

 

 

- 2 -

 

--------------------------------------------------------------------------------



(“Fair Market Value”) as determined by (or in a manner approved by) the Board of
Directors of the Company (the “Board”), provided (i) such method of payment is
then permitted under applicable law, (ii) such Common Stock, if acquired
directly from the Company, was owned by the Optionee for six months or such
other minimum period of time, if any, as may be established by the Board in its
discretion and (iii) such Common Stock is not subject to any repurchase,
forfeiture, unfulfilled vesting or other similar requirements;

(d)          to the extent permitted by applicable law and by the Board, by
payment of such other lawful consideration as the Board may determine; or

 

(e)

by any combination of the above permitted forms of payment.

5.

Tax Matters.

(a)          Withholding. No Shares will be issued pursuant to the exercise of
this option unless and until the Optionee pays to the Company, or makes
provision satisfactory to the Company for payment of, any federal, state or
local withholding taxes required by law to be withheld in respect of this
option. In the Board’s discretion, and subject to such conditions as the Board
may establish, such tax obligations may be paid in whole or in part in shares of
Common Stock, including Shares retained from the option creating the tax
obligation, valued at their Fair Market Value. The Company may, to the extent
permitted by law, deduct any such tax obligations from any payment of any kind
otherwise due to the Optionee.

(b)          Disqualifying Disposition. If the Optionee disposes of Shares
acquired upon exercise of this option within two years from the Grant Date or
one year after such Shares were acquired pursuant to exercise of this option,
the Optionee shall notify the Company in writing of such disposition.

(c)          Termination of Employment.  If the Optionee’s employment with the
Company is terminated but such Optionee remains an Eligible Optionee, such
Eligible Optionee must exercise this option (to the extent it is exercisable on
the date of such termination) within three months following the Eligible
Optionee’s termination in order for the option to receive incentive stock option
treatment under Section 422 of the Code. If the Eligible Optionee elects to
exercise this option after such three-month period, the option will convert to a
nonstatuory stock option.

 

6.            Nontransferability of Option. This option may not be sold,
assigned, transferred, pledged or otherwise encumbered by the Optionee, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution, and, during the lifetime of the Optionee, this option shall be
exercisable only by the Optionee.

7.            Provisions of the Plan. This option is subject to the provisions
of the Plan, a copy of which is furnished to the Optionee with this option.

 

 

 

- 3 -

 

--------------------------------------------------------------------------------





8.

Miscellaneous.

(a)          Governing Law. This option shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to applicable
conflicts of laws.

(b)          Severability. The invalidity or unenforceability of any provision
hereof shall not affect the validity or enforceability of any other provision
hereof, and each such other provision shall be severable and enforceable to the
extent permitted by law.

(c)          Binding Effect. These terms and conditions shall be binding upon
and inure to the benefit of the Company and the Optionee and their respective
heirs, executors, administrators, legal representatives, successors and assigns.

(d)          Entire Agreement. These terms and conditions, the attached Notice
and the Plan constitute the entire agreement between the parties, and supersedes
all prior agreements and understandings, relating to the subject matter hereof.

(e)          Amendment. These terms and conditions may be amended or modified in
accordance with Section 11(f) of the Plan.

 

 

 

- 4 -

 

--------------------------------------------------------------------------------



Avid Technology, Inc.

Notice of Grant of Stock Option

 

[NAME]

 

Employee ID: _____

 

 

Dear ___________,

 

Effective_____________ (the “Grant Date”), you have been granted a stock option
to buy ______ shares of common stock of Avid Technology, Inc. (the “Company”) at
an exercise price of $____ per share.

 

Shares in each period will become fully vested on the date shown.

 

Number of Shares

Vest Type

Full Vest

Expiration

 

On Vest Date

 

 

 

Monthly

 

 

 

 

By your signature and the Company’s signature below, you and the Company agree
that this option is granted under and governed by the terms and conditions of
the 2005 Stock Incentive Plan and the attached Terms and Conditions.

 

AVID TECHNOLOGY, INC.

 

By _______________________________

Date _______________________

 

 

__________________________________

Date _______________________

Employee

 

 

 

 

- 5 -

 

 